                  IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION
                           NO. 5:15-CR-172-BO


UNITED STATES OF AMERICA                 )
                                         )
             v.                          )
                                         )
LEMONT JERRONE WEBB, ET AL. )


                  AMENDED FINAL ORDER OF FORFEITURE
                       AS TO CERTAIN FIREARMS

      WHEREAS, on December 27, 2018, this Court entered a Final Order of

Forfeiture [DE #1173] pursuant to the provision of 21 U.S.C. § 853 and 18 U.S.C. §

982, as to personal property and currency;

      AND WHEREAS, the United States has advised the Court that serial numbers

as to certain firearms previously provided to the Court were incorrect, and that the

correct serial numbers are as follows:

             1. one (1) brown and blued, Mossberg 500C pump shotgun, Serial
                    Number 24533021;                                   ,
             4. one (1) silver and green Ruger 10-22 semi-automatic rifle with Serial
                    Number 245-31518;
             7. one (1) brown and blued Browning 12 gauge semi-automatic shotgun
                    with Serial Number 356227;
             9. one (1) silver and pink Smith and Wesson .38 Special Airweight
                  · revolver with Serial Number CUH2591;
             10. one (1) brown and black Winchester .22 caliber rifle with Serial
                    Number B1624344;
             24. one (1) Springfield MlA 1 .308 caliber rifle with Serial Number
                    140628;
             27. one (1) Norico SKS 7 .62mm rifle with Serial Number 21054013;
             29. one. (1) brown Winchester Model 7 4 .22 caliber rifle with Serial
                    Number 146215;


                                             1
             37. one (1) brown Remington Sportsman 12 gauge shotgun with Serial
                   Number 798670;
             70. one (1) black Taurus Tracker . 22 magnum revolver with Serial
                   Number FZ718456;
             73. one (1) camouflage Browning .270 caliber rifle with scope with Serial
                   Number 311MR10821;
             76. one (1) camouflage Browning 12 gauge pump shotgun with Serial
                   Number 15658MX121;
             84. one (1) Sevens model 31 lA 20 gauge double barrel shotgun Serial
                   Number BJFBP;
             85. one (1) brown and black Marlin .22 caliber lever action rifle with
                   Serial Number 07254333;
             86. one (1) camouflage Thompson Center .50 caliber muzzle loader rifle
                   with scope with Serial Number S77789;
             89. one (1) Browning 12 gauge semi-automatic shotgun with Serial
                   Number 61346; and
             96. one (1) Winchester model 70, 30-06 rifle with scope with Serial
                   Number G 1217990.

      Hence, the United States requests that the Court allow the entry of an

Amended Final Order of Forfeiture to more fully and accurately describe the subject

firearms for servicing and disposal purposes.

      It is hereby ORDERED, ADJUDGED and DECREED:

      1. The Final Order of Forfeiture entered on December 27, 2018 [DE #1173] is

amended to reflect the firearm serial numbers as referenced above, but in all other

respects remains in full force and effect.

      2. Pursuant to 21 U.S.C. § 853(n) and Fed. R. Civ. P. 32.2(b)(6), the United

States shall publish notice of this Amended Order and of its intent to dispose of the

property in such manner as the Attorney General or the Secretary of Treasury

directs, by publishing and sending notice in the same manner as in civil forfeiture

cases, as provided in Supplemental Rule G(4). Any person other than the defendant,

having or claiming any legal interest in the subject property must file a petition with

                                             2
the Court within 30 days of the final publication of notice or of receipt of actual notice,

whichever is earlier.

      The petition must be signed by the petitioner under penalty of perjury and

shall set forth the nature and extent of the petitioner's right, title, or interest in the

subject property, and must include any additional facts supporting the petitioner's

claim and the relief sought.

      3. Should no claim be filed within the time permitted by law, this Amended

Order shall be considered final as to the above-listed firearms without further Order

of the Court. Alternatively, if a timely claim is filed, this Amended Order shall

become final as to the above-listed firearms only upon adjudication of all third-party

interests. Once final, the United States Department of Treasury and/or the United

States Department of Justice shall dispose of the property according to law, including

destruction.

      SO ORDERED this8-,day of~r019.




                                 ~~(j.
                                  TERRENCE W. BOYLE
                                  CHIEF UNITED STATES DISTRICT JUDGE




                                            3
